        Case 5:20-cv-02785-EJD Document 53 Filed 12/04/20 Page 1 of 2



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 575-8181
 4   Facsimile: (630) 575-8188
     alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9

10    KENDOLL K. NALAN,                              Case No. 5:20-cv-02785-EJD
11                       Plaintiff,                  NOTICE OF SETTLEMENT
12           v.
13
      ACCESS FINANCE, INC.,
14
                         Defendant.
15

16

17                                      NOTICE OF SETTLMENT
18
            PLEASE TAKE NOTICE KENDOLL K. NALAN (“Plaintiff”), hereby notifies the Court
19

20   that the Plaintiff and Defendant, have settled all claims between them in this matter and are in the

21   process of completing the final closing documents and filing the dismissal. The Parties anticipate

22   this process to take no more than 60 days and request that the Court retain jurisdiction for any
23
     matters related to completing and/or enforcing the settlement. The Parties propose to file a
24
     stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and
25
     pray the Court to stay all proceedings until that time.
26
     Respectfully submitted this 4th day of December 2020.
27

28
                                                        1
        Case 5:20-cv-02785-EJD Document 53 Filed 12/04/20 Page 2 of 2



 1                                                          /s/ Alejandro E. Figueroa
                                                            Alejandro E. Figueroa
 2                                                          California Bar No. 332132
 3                                                          Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
 4                                                          Phone: (630) 575-8181 Ext. 120
                                                            Fax: (630) 575-8188
 5                                                          alejandrof@sulaimanlaw.com
 6

 7                                        CERTIFICATE OF SERVICE
               I hereby certify that I today caused a copy of the foregoing document to be electronically
 8
     filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
 9
     record.
10

11
                                                                  /s/ Alejandro E. Figueroa
12                                                                Alejandro E. Figueroa

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
